
	
		II
		Calendar No. 560
		109th CONGRESS
		2d Session
		S. 3495
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Baucus (for himself,
			 Mr. Smith, Mr.
			 McCain, Mr. Kerry,
			 Mr. Hagel, Mr.
			 Lugar, Ms. Murkowski,
			 Mr. Carper, Mr.
			 Crapo, Mr. Bennett, and
			 Mr. Stevens) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		
			July 31, 2006
			Reported by Mr.
			 Grassley, without amendment
		
		A BILL
		To authorize the extension of nondiscriminatory treatment
		  (normal trade relations treatment) to the products of Vietnam.
	
	
		1.FindingsCongress finds the following:
			(1)In July 1995,
			 President Bill Clinton announced the formal normalization of diplomatic
			 relations between the United States and Vietnam.
			(2)Vietnam has taken
			 cooperative steps with the United States under the United States Joint POW/MIA
			 Accounting Command (formerly the Joint Task Force-Full Accounting) established
			 in 1992 by President George H. W. Bush to provide the fullest possible
			 accounting of MIA and POW cases.
			(3)In 2000, the
			 United States and Vietnam concluded a bilateral trade agreement that included
			 commitments on goods, services, intellectual property rights, and investment.
			 The agreement was approved by joint resolution enacted pursuant to section
			 405(c) of the Trade Act of 1974 (19 U.S.C. 2435(c)), and entered into force in
			 December 2001.
			(4)Since 2001,
			 normal trade relations treatment has consistently been extended to Vietnam
			 pursuant to title IV of the Trade Act of 1974.
			(5)Vietnam has
			 undertaken significant market-based economic reforms, including the reduction
			 of government subsidies, tariffs and nontariff barriers, and extensive legal
			 reform. These measures have dramatically improved Vietnam’s business and
			 investment climate.
			(6)Vietnam is in the
			 process of acceding to the World Trade Organization. On May 31, 2006, the
			 United States and Vietnam signed a comprehensive bilateral agreement providing
			 greater market access for goods and services and other trade liberalizing
			 commitments as part of the World Trade Organization accession process.
			2.Termination of
			 application of title iv of the trade Act of 1974 to vietnam
			(a)Presidential
			 determinations and extension of non-discriminatory
			 treatmentNotwithstanding any provision of title IV of the Trade
			 Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
				(1)determine that
			 such title should no longer apply to Vietnam; and
				(2)after making a
			 determination under paragraph (1) with respect to Vietnam, proclaim the
			 extension of nondiscriminatory treatment (normal trade relations treatment) to
			 the products of that country.
				(b)Termination of
			 the Applicability of Title IVOn and after the effective date of
			 the extension of nondiscriminatory treatment to the products of Vietnam under
			 subsection (a), title IV of the Trade Act of 1974 shall cease to apply to that
			 country.
			
	
		July 31, 2006
		Reported without amendment
	
